189 F.2d 611
James R. TODD, Appellant,v.UNITED STATES of America, Appellee.
No. 13656.
United States Court of Appeals Fifth Circuit.
June 15, 1951.

Appeal from the United States District Court for the Northern District of Texas.
Joe H. Jones and James H. Martin, Dallas, Tex., for appellant.
Frank B. Potter, U. S. Atty. Dallas, Tex. and Lester L. May, Asst. U. S. Atty. Dallas, Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES, and BORAH, Circuit Judges.


1
On consideration of the motion filed by Appellant, James R. Todd, to dismiss his appeal in the above entitled and numbered cause,


2
It is ordered by the Court that the appeal in the above entitled and numbered cause be, and the same is hereby, dismissed.